EXAMINER’S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Pages 3-13 of the Drawings filed on 11/12/2021 have been deleted.
Authorization for this examiner’s amendment by Rick Barnes, filed in “miscellaneous” incoming letter in the file wrapper on 11/12/2021.

Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art US Patent 6,026,348 (Hala) discloses a method for producing a thinned representation of vibration waveform data (A method and apparatus for compressing, storing and transmitting measurement data correlative to machine status is disclosed in which the measurement data is continuously sensed, sampled and processed to extract significant spectral elements including magnitude and phase information from each successive period of the originally measured data and to store those spectral elements in a memory means from an initial period of significant spectral elements and each successive period of significant spectral elements which have changed since the previous period (Abstract), Regenerate a Contentious waveshape from the stored data upon demand (FIG. 4)), the method comprising the steps of: 
receiving the waveform vibration data ((Data from at least one sensor sensing raw dynamic machine vibration signals (Col 4, Ln 3), Sampling a vibration signal (Col 6, Ln 25), Sampling Means 30, Sense Machine Data (FIG. 2)), 
dividing the waveform vibration data into sequential blocks (Sample Machine Data And Time Stamp (FIG. 2)), and 
Storing markers for identifying the position and time of capture of each differing value (Col 7, Ln 6), Sample Machine Data And Time Stamp (FIG. 2) a time stamp is a sequential block),
computing a representative value for the current block (Append a real time value of a capture to the sampled data, Convert each series of spectral elements into amplitude and phase elements each having an element number associated therewith (Fig 4)), 
comparing the representative value for the current block to the representative value for the reference block to determine a difference (Compare the Retained elements of each series with the retained elements of a previous series to determine if the amplitude and/or phase of each element has changed more than a user definable amount (FIG. 4)), 
comparing the representative value for the current block to a minimum representative value (Criteria: B) Compare against a percentage of the largest elements and/or a minimum base line value (FIG. 4)), 
transforming the current block into a spectrum ((Transform Sampled Data Into Series Of Spectral Elements (FIG. 2)), 
comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value (Compare Each Subsequent Series Of Spectral Elements With At Least One Previous Series Of Spectral Elements To Determine Anomalous Behavior Between The Two (FIG. 2)), and 
when the representative value for the current block is above the minimum representative value (Store All Anomalous Spectral Elements (FIG. 2), Anomalous would have to be above a minimum representative value, Compare each series of Amplitude and phase elements against a user definable criteria for Retention (FIG. 4));
the prior art fails to teach or suggest the further inclusion of:
passing the current block as the reference block whenever at least one of the following is true, the first difference is greater than a given difference, 
the correlation value is less than a given correlation value, and 
a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claims 1, 13 and 15 thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857